Citation Nr: 0119074	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  96-37 282	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a sleep disorder 
and chronic fatigue secondary to an undiagnosed illness or 
sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1, 1976 to 
December 10, 1982, and again from December 6, 1990 to June 
20, 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa, which denied the benefits sought on 
appeal.  

Entitlement to service connection for PTSD will be the 
subject of this remand.  The issue of entitlement to service 
connection for a sleep disorder and chronic fatigue secondary 
to an undiagnosed illness or sleep apnea will be deferred 
pending completion of the requested development.  

REMAND

The veteran seeks service connection for PTSD.  

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance of Act of 2000 became law.  This 
liberalizing legislation is applicable to the appellant's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

The veteran has a history of alcohol dependence predating 
his tour of service in the Persian Gulf.  The veteran served 
in the Persian Gulf theater for approximately three and one-
half months.  His service medical records are void of 
reports of treatment for a psychiatric disorder.  In April 
1995, the veteran underwent VA examination.  That examiner 
diagnosed, stress disorder of unknown type.  Because his 
complaints of difficulty sleeping seemed to be related to 
experiences in the Persian Gulf, the examiner decided to 
evaluate the veteran for post-traumatic stress disorder.  
The veteran complained of a low mood with thoughts of 
suicide, but no plan or intent, low energy level, social 
withdrawal, irritability and difficulty sleeping and 
concentrating.  He related several events which he felt 
caused him personal trauma in service.  Specifically, he 
stated that an individual he knew was killed in a truck 
accident that was witnessed by the veteran.  He also noted a 
series of accidents that occurred on a 60-mile stretch of 
road that his unit was required to maintain.  He also noted 
that he was taken on a tour of Iraqi positions in the desert 
and was shown many dead Iraqis who were in various states of 
decomposition.  Following a complete evaluation, the 
examiner found that the veteran met many of the features for 
PTSD and had post-traumatic stress disorder traits, but did 
not meet the elements of criteria C as outlined in the DSM-
IV for a diagnosis of post-traumatic stress disorder.  The 
examiner opined that the veteran's alcohol use could be a 
reason for his difficulty sleeping, irritability, and 
difficulty concentrating.

In January 1996, the veteran presented for evaluation by the 
Persian Gulf Registry.  Primary diagnoses of depression, 
dermatitis, and Hepatitis B and C were rendered.  The 
veteran then presented at the VA psychiatric clinic and 
began treatment for a major depressive disorder.  Medication 
was prescribed and the veteran reported having an improved 
mood with good energy, motivation and sleep.  Treatment 
notes also reflect post-traumatic stress disorder traits on 
several occasions.  

On a VA general medical examination in December 1996, PTSD 
was among the diagnoses.  In December 1996, the veteran 
underwent VA examination and complained of continued 
difficulty sleeping, muscle aches, headaches, lack of 
motivation and energy, poor concentration, frequent feelings 
of sadness, and passive suicidal ideation secondary to 
frustration without plan or intent.  The veteran also 
reported that he had been alcohol-free since June 1995.  
Upon examination, the veteran's thoughts were logical and 
goal oriented.  There was no evidence of psychosis.  
Following a complete evaluation, the examiner rendered Axis 
I diagnoses of major depressive disorder and alcohol abuse 
in remission.  The examiner opined that it was likely that 
the veteran's Hepatitis C as well as his perceptions of said 
illness contributed to his lowered mood.  The examiner 
reiterated the previous examiner's sentiment that the 
veteran did not meet the C criteria of the DSM-IV elements 
required for a diagnosis of post-traumatic stress disorder.  

The record contains lay statements from fellow servicemen as 
well as the veteran's mother and friend.  The statements 
reflect personal knowledge of the veteran experiencing 
difficulty sleeping and fatigue.  The statements from fellow 
servicemen specifically relate the veteran's sleep 
disturbances to an accident in the Persian Gulf when the 
veteran witnessed a man killed.  Medical evidence reveals 
continued treatment of a major depressive disorder with 
medication, with sleep disturbances being one of the 
symptoms treated.

The medical evidence shows that the veteran has a diagnosis 
of PTSD as well as PTSD traits.  He has also offered 
evidence of stressors which he states were experienced in 
the Persian Gulf.  The Board finds that further development 
of the veteran's claim is necessary prior to making a 
determination.  

In light of these circumstances, this claim is hereby 
REMANDED to the RO for the following:

.
1.  The RO should comply with the notice 
and duty to assist provisions of the 
Veterans Claims Assistance of Act of 
2000.  The RO must request that the 
veteran identify the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
provided treatment for any of the 
disabilities at issue here.  With any 
necessary authorizations from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  If the RO is unable 
to obtain any identified records, the RO 
must identify to the veteran which 
records were unobtainable, describe to 
the veteran the efforts which were made 
in an attempt to secure the records, and 
the RO must describe any further action 
to be taken by VA with respect to the 
claim.  Copies of all correspondence to 
the veteran must be sent to the veteran's 
representative.  

In addition, the RO should obtain the 
veteran's service personnel records and 
associate them with the claims file.  

2.  The RO should review all pertinent 
evidence, including the veteran's service 
records, and written statements, for 
evidence as to claimed in-service 
stressors.  The RO should ask the veteran 
to list and/or clarify names, ranks, 
dates, locations, and other pertinent 
information required for verification of 
any claimed stressors.  The RO should 
advise the veteran that this information 
is vitally necessary to obtain supportive 
evidence of any stressful events and that 
he must be as specific as possible 
because without such details an adequate 
search for verifying information cannot 
be conducted. In addition, the veteran 
should be informed of alternative methods 
for supporting his claim, such as 
letters, diaries and statements from 
service comrades concerning the events he 
has described in service.  The RO should 
attempt to contact any individuals that 
the veteran indicates may have witnessed 
the stressors that he is claiming.  

3.  The RO should then prepare a summary 
of all the claimed stressors. This 
summary and a copy of the veteran's 
separation documents and all associated 
service documents should be sent to the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150-3197.  The USASCRUR should be 
provided with a copy of any information 
obtained above, and should be requested 
to provide any additional information 
from all available sources that might 
corroborate the veteran's alleged 
stressors.

4.  Following the receipt of a response 
from the USASCRUR, the RO must prepare a 
report detailing the nature of any 
stressor it determined is established by 
the record.  If no stressor has been 
verified, the RO should so state in its 
report. This report is then to be added 
to the claims folder.

5.  After completing the above actions, 
the veteran should be afforded a VA 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders which may be present.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed, to 
include psychological testing and PTSD 
sub scales.  Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1 (2000), 
the claims file, must be made available 
to the examiner for review.  
Specifically, the RO must provide 
the examiner the summary of any stressors 
described above, and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to an in-service 
stressor has resulted in the current 
psychiatric symptoms.  The examiner is 
asked to determine whether the diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied.  If a PTSD diagnosis 
is deemed appropriate, the examiner 
should offer an opinion as to whether the 
PTSD symptomatology is related to one or 
more of the in-service stressors found to 
be established by the RO.  In addition, 
the examiner should offer an opinion 
concerning the symptoms which comprise 
any psychiatric disability found, 
including the relationship, if any, of 
any sleep problems and/or complaints of 
fatigue.  The report of examination 
should include the complete rationale for 
all opinions expressed.  

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

6.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2000); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

7.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements 
and development procedures contained in 
sections 3 
and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied.  For further guidance on 
the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

8.  Then, the RO should readjudicate the 
issues on appeal in light of relevant 
law, regulations, and court decisions and 
any newly received evidence.  If any 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.




By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

